DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 6, and 11 have been amended. Claims 1-20 are currently pending. 

Response to Arguments

Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s argument that there is no connection tunnel, the Examiner respectfully disagrees. 

Applicant argues that there is no connection tunnel nor data being transmitted over a connection tunnel from the gateway to the device the claim does not explicitly state what a connection tunnel is (i.e. how is a connection tunnel structured, what is layout of packets traversing the connection tunnel, is a control/data plane used to implement the connection tunnel?), thus a connection tunnel can be interpreted as any communication channel between a gateway and peripheral that involves packet encapsulation. Furthermore, the Citation of Pertinent Art section below discloses references that indicate a connection tunnel involves transporting protocol packets over a network connection (See US Patent 7,512,088 to Dommety below).

Applicant’s arguments with respect to claims 1, 6, and 11 of encapsulating data to transfer to a connection tunnel and a host/gateway encapsulating data concerning Chandra have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

See Detailed Rejection Below. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 6, and 11, claim elements state “encapsulate, by the host computing system or the gateway, data to provide encapsulated data, wherein the encapsulated data comprises data representing I/O protocol traffic corresponding to the second communication”, but the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Applicant’s Drawings filed 06/16/2020, Figure 10 discloses that the industrial I/O interface bridge performs the encapsulation of data (See Fig. 10, 1012), not the host/gateway. While Applicant’s Specification filed 06/16/2020 discloses in Paragraph [0083] that “the encapsulated data may be transmitted from the host computing system or gateway to the sensor or the actuator”, this statement only vaguely implies that the host/gateway provides the encapsulated data and does not state that the host/gateway actually encapsulates that data into encapsulated data associated with a second communication protocol. Furthermore, it is unclear how encapsulated data in a second communication protocol is to be transmitted to an I/O card coupled to the sensor/actuator that uses a first communication protocol as no decapsulation/translation is disclosed in Applicant’s Specification (See claim 1 limitations, “the I/O interface to communication with the I/O card via a first communication protocol”… “wherein the encapsulated data comprises data representing I/O protocol traffic corresponding to the second communication protocol”… “transmit the encapsulated data from the host computing system or the gateway to a sensor or an actuator”).

Claims 2-5, 7-10, and 12-20 are rejected because they are dependent on the rejected claim. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Okamoto (US 2001/0021956) and further in view of Riley (US 2009/0070775).

Regarding claim 1, Trethewey teaches an industrial (input/output) I/O interface bridge (Fig. 2, 140, Sensor hub) comprising: a processor system (Fig. 2, 210, Sensor Hub Microcontroller); and a programmable logic circuit (Fig. 3, 330, Host manager Module of Sensor Hub microcontroller in Fig. 2, 210; Paragraph 0024, FIG. 3, an embodiment of sensor hub microcontroller 210), wherein the processor system and the programmable logic circuit are collectively configured to: receive an identifier of an I/O interface (Fig. 4B, Registration storage stored by 330; Paragraph 0025, Host manager module 330 stores information about registered host interface microdrivers 320 in storage medium 350 as host interface microdriver registration storage 351… Paragraph 0028, FIG. 4B, manager client registration information 450 can include but is not limited to: a client identifier 452, client name 454), wherein the identifier is associated with an I/O device interface communicatively coupled with the industrial I/O interface bridge (Fig. 3, 340, Host interface for Client identified in Fig. 4B); an I/O card (Paragraph 0041, integrate, within a single device, adapters, controllers, and ports for various interconnection protocols to support different types of I/O devices); load a first interface driver of the processor system (Paragraph 0030, Firmware for sensor hub microcontroller 210 firmware includes an HID report description contains HID top-level collections describing virtual HID peripherals, including, but not limited to: HID virtual keyboard TLC 540, HID virtual mouse TLC 542, HID virtual touchscreens TLC 544, and HID virtual digitizer configuration TLC 546), wherein the first interface driver is associated with the identifier (Paragraph 0028, FIG. 4B, manager client registration information 450 can include… sensor hub 140 is an HID-compliant sensor hub that advertises more than one HID top-level collections (TLCs) in its HID report descriptor); generate a connection specific to the identifier (Fig. 4B) between the industrial I/O interface bridge and a host computing system or gateway (Paragraph 0035, Bus-specific plug-ins adapt generic HID class operations to bus-specific operations by means of adaptation drivers including but not limited to: HID over I2C miniport driver 560 and HID over other bus miniport drivers 562 appropriate for other buses), wherein the tunnel utilizes the first interface driver of the processor system and a corresponding driver at the host computer system (Fig. 5, 520, Drivers of Fig. 2, Host; Paragraph 0029, FIG. 5, sensor hub microcontroller 210 connects to host operating system 501 by means of one or more bus interfaces via an HID stack 510 and supporting device drivers) or gateway (Paragraph 0033, sensor hub microcontroller firmware also contains an HID peripheral manager module 550 to send and receive HID reports (input reports, output reports, and feature reports) between actual physically connected HID peripherals and a host operating system to which the sensor hub 140 is attached); encapsulate data to provide encapsulated data (Paragraph 0028, Each of these TLC's may have different protocol requirements (HID report formats), and separate/independent client modules for each is both a flexible and efficient partitioning and encapsulation strategy); and transmit the encapsulated data from a sensor or an actuator to the host computing system or gateway (Paragraph 0017, HID specifies a format by which a device or client defines its capabilities to a host device in a structured exchange.  Thereafter, information or data, may be transferred from host to client or client to host), or vice versa from the host computing system or gateway to the sensor or the actuator (Paragraph 0036, HID peripheral manager is responsible for coalescing multiple such reports from underlying peripherals into a single instance of each as visible by the host operating system).
Trethewey teaches an industrial sensor hub that registers client sensor peripheral identifiers associated with communication protocols in order to communicate with a host system. Trethewey does not explicitly teach that the sensors are coupled to the sensor hub via I/O cards nor that the peripheral identifiers are I/O card identifiers. 
Okamoto teaches receive an identifier of an I/O interface (Fig. 2, 204, I/O Interface), wherein the identifier is associated with an I/O card (Fig. 2, I/O Card) communicatively coupled (Figs. 3A-3B Flowchart for Operation of I/O Card in Fig. 2; Paragraph 0049, host 10 acquires a card address from the card 20 in the Identification State (step, S5)…Paragraph 0086, step S15, a system configuration for the I/O card 20a is automatically set up in the host 10 by the downloaded updated device driver 142b on the basis of the PnP information) with the industrial I/O interface (Fig. 2, 11, Card Interface of Host).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Okamoto and allow the use of multi-protocol cards for interfacing sensor devices with a device bridge of Trethewey based on identification information of the cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of interfaces and protocol types that can be used between heterogeneous sensor devices and a server host system, thus complying with multiple types of industry-standard protocols (See Okamoto: Paragraphs 0006 & 0007).
Trethewey teaches a sensor hub capable of receiving sensor data in a first protocol and transmitting sensor data to the host in a second protocol, and also encapsulating sensor data. Neither Tretheway nor Okamoto teach that the encapsulated data corresponds to the second protocol, nor a connection tunnel corresponding to the second protocol.
Riley teaches an industrial (input/output) I/O interface bridge (Fig. 2, 102, Switches) comprising: the I/O interface (Fig. 2; Paragraph 0019, FIG. 2 is a functional illustration of an exemplary multi-host environment 100 having a switch fabric 102 for sharing legacy devices. The exemplary multi-host environment 100 may include several components or "nodes" that are interconnected by the switch fabric 102) to communicate with the I/O device (Fig. 2, Standard I/O Node) using a first communication protocol (Fig. 4, 170’, Protocol of Destination Node; Paragraph 0038, network switch fabric routes the PCIe transaction 172 to another node, e.g., where the gateway 141 extracts the original unencapsulated transaction 170'); generate a connection tunnel specific to the identifier between the industrial I/O interface bridge and a host computing system or gateway (Paragraph 0023, each of the switches 110 through 118 designates each port as primary ports and the paths between the switches as active paths. The management node 122 then begins a series of one or more configuration cycles in which each switch port and endpoint is identified (referred to in the PCI architecture as "enumeration"), and in which the primary bus coupled to the management node is designated as the root complex on the primary bus), and the connection tunnel is associated with a second communication protocol other than the first communication protocol (Fig. 4, 172, Protocol of Switches 102; Paragraph 0037, device transaction 170 is encapsulated by gateway 131, which forms a transaction formatted according to the underlying bus protocol for the switch fabric, for example, as a PCIe transaction 172); encapsulating, by the host computing system or the gateway (Fig. 4, Gateway 131 encapsulates data), data to provide encapsulated data, wherein the encapsulated data comprises data representing I/O protocol traffic corresponding to the second communication protocol (Paragraph 0034, each component formats outgoing transactions according to the protocol of the internal bus (139 or 149) and the corresponding gateway (131 or 141) for that node (120 or 122) encapsulates the outgoing transactions according to the protocol of the underlying network switch fabric 102); and wherein the transmitting comprises communicating the encapsulated data through the connection tunnel (Paragraph 0043, In operation 230, the bus transaction is routed over a network switch fabric in the multi-host environment to the target host within the multi-host environment. In operation 240, the device information may be unencapsulated after being received at the target host).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Riley and include packet encapsulation and tunneling of I/O requests to the devices of Tretheway through the bridge of Tretheway. 
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility with legacy I/O device protocols in an abstracted virtual network, thus enabling high-scalability of the network while also allowing the sharing of device functions amongst different hosts/gateways (See Riley: Paragraphs 0033 & 0044).

Regarding claim 2, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. Trethewey further teaches wherein the first interface driver is associated with a USB driver (Paragraph 0010, first peripheral device is a human interface device (HID) including but not limited to: USB, I2C, SPI, Bluetooth, and PCIe… the first peripheral device includes a sensor including, but not limited to: a compass, an accelerometer, a gyroscope, a global positioning system (GPS) device, and an ambient light sensor). 

Regarding claim 3, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. Trethewey further teaches wherein the first interface driver is associated with a PCIe driver (Paragraph 0010, first peripheral device is a human interface device (HID) including but not limited to: USB, I2C, SPI, Bluetooth, and PCIe… the first peripheral device includes a sensor including, but not limited to: a compass, an accelerometer, a gyroscope, a global positioning system (GPS) device, and an ambient light sensor). 

Regarding claim 4, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. Trethewey teaches wherein the processor system is a software implementation (Fig. 3, 350) and the programmable logic is a hardware implementation (Paragraph 0024, FIG. 3, an embodiment of sensor hub microcontroller 210 functions as a registrar for host interface microdrivers and client manager firmware and as a crossbar for communications between hosts and peripheral devices), and wherein the processor system and the programmable logic are altered in combination (Paragraph 0028, sensor hub 140 is an HID-compliant sensor hub that advertises more than one HID top-level collections (TLCs) in its HID report descriptor, including, but not limited to: a TLC for HID sensor collection, a TLC for HID keyboard, a TLC for HID mouse, and/or a TLC for HID touch screen).
Trethewey does not explicitly teach that the processor system and the programmable logic are altered in combination to accept the I/O card transparently from a user. 
Okamoto teaches that the processor system and the programmable logic are altered in combination (Fig. 2, 12, Processor of Host and 142, Device Driver) to accept the I/O card transparently from a user (Paragraph 0086, the plug-and-play function can be realized for each card 20 (20a) connected to the host 10, even when different device drivers corresponding to the respective types of cards 20 are not pre-installed in the host 10).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Okamoto and allow the use of multi-protocol adaptors used for interfacing sensor devices with a device bridge based on identification information of the cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of interfaces and protocol types that can be used between heterogeneous sensor devices and a server host system while providing plug-n-play capabilities that automatically and quickly enable use of the I/O card and associated device (See Okamoto: Paragraph 0029).

Regarding claim 5, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. Trethewey further teaches wherein the processor system and the programmable logic are collectively configured to: prior to loading the first interface driver of the processor system, reprogram the programmable logic based on the identifier (Paragraph 0027, Clients 340 register themselves with host manager module 330 at firmware boot up/initialization time or dynamically at run time as needs arise.  The host manager module 330 stores information about registered clients in storage medium 350 as host interface microdriver registration storage 352; i.e. register the information first before firmware change). 

Regarding claim 6, Trethewey teaches a computer-implemented method (Fig. 2, 140, Sensor hub) comprising: receiving, by an industrial I/O interface bridge (Fig. 2, 140), an identifier of an I/O interface (Fig. 4B; Paragraph 0028, FIG. 4B, manager client registration information 450 can include but is not limited to: a client identifier 452, client name 454, called back handler 456 for forwarding device DX-state power requests to the internal firmware, and a multiplicity of callbacks, e.g., 458, 460, for each synchronous HID report request specified by a (request type, HID report ID) tuple), wherein the identifier is associated with an I/O device interface communicatively coupled with the industrial I/O interface bridge (Fig. 3, 340, Host interface for Client identified in Fig. 4B); loading, by the industrial I/O interface bridge, a first interface driver of the processor system (Paragraph 0030, Firmware for sensor hub microcontroller 210 firmware includes an HID report description contains HID top-level collections describing virtual HID peripherals, including, but not limited to: HID virtual keyboard TLC 540, HID virtual mouse TLC 542, HID virtual touchscreens TLC 544, and HID virtual digitizer configuration TLC 546), wherein the first interface driver is associated with the identifier (Paragraph 0028, FIG. 4B, manager client registration information 450 can include… sensor hub 140 is an HID-compliant sensor hub that advertises more than one HID top-level collections (TLCs) in its HID report descriptor); generating, by the industrial I/O interface bridge, a connection specific to the identifier (Fig. 4B) between the industrial I/O interface bridge and a host computing system or gateway (Paragraph 0035, Bus-specific plug-ins adapt generic HID class operations to bus-specific operations by means of adaptation drivers including but not limited to: HID over I2C miniport driver 560 and HID over other bus miniport drivers 562 appropriate for other buses), wherein the tunnel utilizes the first interface driver of the processor system and a corresponding driver at the host computer system (Fig. 5, 520, Drivers) or gateway (Paragraph 0033, sensor hub microcontroller firmware also contains an HID peripheral manager module 550 to send and receive HID reports (input reports, output reports, and feature reports) between actual physically connected HID peripherals and a host operating system to which the sensor hub 140 is attached); encapsulate data (Paragraph 0028, Each of these TLC's may have different protocol requirements (HID report formats), and separate/independent client modules for each is both a flexible and efficient partitioning and encapsulation strategy); and transmitting, by the industrial I/O interface bridge, the encapsulated data from a sensor or an actuator to the host computing system or gateway, or vice versa from the host computing system or gateway to the sensor or the actuator (Paragraph 0036, HID peripheral manager is responsible for coalescing multiple such reports from underlying peripherals into a single instance of each as visible by the host operating system).
Trethewey teaches an industrial sensor hub that registers client sensor peripherals and identifiers associated with communication protocols in order to communicate with a host system. Trethewey does not explicitly teach that the sensors are coupled to the sensor hub via I/O cards nor that the identifiers are associated with the I/O cards. 
Okamoto teaches receive an identifier of an I/O interface (Fig. 2, 204, I/O Interface), wherein the identifier is associated with an I/O card (Fig. 2, I/O Card) communicatively coupled (Figs. 3A-3B Flowchart for Operation of I/O Card in Fig. 2; Paragraph 0049, host 10 acquires a card address from the card 20 in the Identification State (step, S5)…Paragraph 0086, step S15, a system configuration for the I/O card 20a is automatically set up in the host 10 by the downloaded updated device driver 142b on the basis of the PnP information) with the industrial I/O interface (Fig. 2, 11, Card Interface of Host).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Okamoto and allow the use of multi-protocol cards used for interfacing sensor devices with a device bridge based on identification information of the cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of interfaces and protocol types that can be used between heterogeneous sensor devices and a server host system, thus complying with multiple types of industry-standard protocols (See Okamoto: Paragraphs 0006 & 0007).
Trethewey teaches a sensor hub capable of receiving sensor data in a first protocol and transmitting sensor data to the host in a second protocol. Neither Tretheway nor Okamoto teach that the encapsulated data corresponds to the second protocol, nor a connection tunnel corresponding to the second protocol.
Riley teaches an industrial (input/output) I/O interface bridge (Fig. 2, 102, Switches), and the I/O interface (Fig. 2; Paragraph 0019, FIG. 2 is a functional illustration of an exemplary multi-host environment 100 having a switch fabric 102 for sharing legacy devices. The exemplary multi-host environment 100 may include several components or "nodes" that are interconnected by the switch fabric 102) to communicate with the I/O device (Fig. 2, Standard I/O Node) using a first communication protocol (Fig. 4, 170’, Protocol of Destination Node; Paragraph 0038, network switch fabric routes the PCIe transaction 172 to another node, e.g., where the gateway 141 extracts the original unencapsulated transaction 170'); generate, by the industrial I/O bridge, a connection tunnel specific to the identifier between the industrial I/O interface bridge and a host computing system or gateway (Paragraph 0023, each of the switches 110 through 118 designates each port as primary ports and the paths between the switches as active paths. The management node 122 then begins a series of one or more configuration cycles in which each switch port and endpoint is identified (referred to in the PCI architecture as "enumeration"), and in which the primary bus coupled to the management node is designated as the root complex on the primary bus), and the connection tunnel is associated with a second communication protocol other than the first communication protocol (Fig. 4, 172, Protocol of Switches 102; Paragraph 0037, device transaction 170 is encapsulated by gateway 131, which forms a transaction formatted according to the underlying bus protocol for the switch fabric, for example, as a PCIe transaction 172); encapsulating, by the host computing system or the gateway (Fig. 4, Gateway 131 encapsulates data), data to provide encapsulated data, wherein the encapsulated data comprises data representing I/O protocol traffic corresponding to the second communication protocol (Paragraph 0034, each component formats outgoing transactions according to the protocol of the internal bus (139 or 149) and the corresponding gateway (131 or 141) for that node (120 or 122) encapsulates the outgoing transactions according to the protocol of the underlying network switch fabric 102); and wherein the transmitting comprises communicating the encapsulated data through the connection tunnel (Paragraph 0043, In operation 230, the bus transaction is routed over a network switch fabric in the multi-host environment to the target host within the multi-host environment. In operation 240, the device information may be unencapsulated after being received at the target host).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Riley and include packet encapsulation and tunneling of I/O requests to the devices of Tretheway through the bridge of Tretheway. 
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility with legacy I/O device protocols in an abstracted virtual network, thus enabling high-scalability of the network while also allowing the sharing of device functions amongst different hosts/gateways (See Riley: Paragraphs 0033 & 0044).

Regarding claim 7, the combination of Trethewey/Okamoto/Riley teaches the method of claim 6. Trethewey further teaches wherein the first interface driver is associated with a USB driver (Paragraph 0010, first peripheral device is a human interface device (HID) including but not limited to: USB, I2C, SPI, Bluetooth, and PCIe… the first peripheral device includes a sensor including, but not limited to: a compass, an accelerometer, a gyroscope, a global positioning system (GPS) device, and an ambient light sensor). 

Regarding claim 8, the combination of Trethewey/Okamoto/Riley teaches the method of claim 6. Trethewey further teaches wherein the first interface driver is associated with a PCIe driver (Paragraph 0010, first peripheral device is a human interface device (HID) including but not limited to: USB, I2C, SPI, Bluetooth, and PCIe… the first peripheral device includes a sensor including, but not limited to: a compass, an accelerometer, a gyroscope, a global positioning system (GPS) device, and an ambient light sensor). 

Regarding claim 9, the combination of Trethewey/Okamoto/Riley teaches the method of claim 6. Trethewey teaches wherein the processor system is a software implementation (Fig. 3, 350) and the programmable logic is a hardware implementation (Paragraph 0024, FIG. 3, an embodiment of sensor hub microcontroller 210 functions as a registrar for host interface microdrivers and client manager firmware and as a crossbar for communications between hosts and peripheral devices), and wherein the processor system and the programmable logic are altered in combination (Paragraph 0028, sensor hub 140 is an HID-compliant sensor hub that advertises more than one HID top-level collections (TLCs) in its HID report descriptor, including, but not limited to: a TLC for HID sensor collection, a TLC for HID keyboard, a TLC for HID mouse, and/or a TLC for HID touch screen).
Trethewey does not explicitly teach that the processor system and the programmable logic are altered in combination to accept the I/O card transparently from a user. 
Okamoto teaches that the processor system and the programmable logic are altered in combination (Fig. 2, 12, Processor of Host and 142, Device Driver) to accept the I/O card transparently from a user (Paragraph 0086, the plug-and-play function can be realized for each card 20 (20a) connected to the host 10, even when different device drivers corresponding to the respective types of cards 20 are not pre-installed in the host 10).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Okamoto and allow the use of multi-protocol adaptors used for interfacing sensor devices with a device bridge based on identification information of the cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of interfaces and protocol types that can be used between heterogeneous sensor devices and a server host system while providing plug-n-play capabilities that automatically and quickly enable use of the I/O card and associated device (See Okamoto: Paragraph 0029).

Regarding claim 10, the combination of Trethewey/Okamoto/Riley teaches the method of claim 6. Trethewey further teaches wherein the processor system and the programmable logic are collectively configured to: prior to loading the first interface driver of the processor system, reprogram the programmable logic based on the identifier (Paragraph 0027, Clients 340 register themselves with host manager module 330 at firmware boot up/initialization time or dynamically at run time as needs arise.  The host manager module 330 stores information about registered clients in storage medium 350 as host interface microdriver registration storage 352). 

Regarding claim 11, Trethewey teaches a non-transitory computer-readable storage medium storing a plurality of instructions executable by one or more processors, the plurality of instructions when executed by the one or more processors cause the one or more processors to (Fig. 2, 140, Sensor hub): receive an identifier of an I/O interface (Fig. 4B; Paragraph 0028, FIG. 4B, manager client registration information 450 can include but is not limited to: a client identifier 452, client name 454, called back handler 456 for forwarding device DX-state power requests to the internal firmware, and a multiplicity of callbacks, e.g., 458, 460, for each synchronous HID report request specified by a (request type, HID report ID) tuple), wherein the identifier is associated with an I/O device interface communicatively coupled with the industrial I/O interface bridge (Fig. 3, 340, Host interface for Client identified in Fig. 4B); load a first interface driver of the processor system (Paragraph 0030, Firmware for sensor hub microcontroller 210 firmware includes an HID report description contains HID top-level collections describing virtual HID peripherals, including, but not limited to: HID virtual keyboard TLC 540, HID virtual mouse TLC 542, HID virtual touchscreens TLC 544, and HID virtual digitizer configuration TLC 546), wherein the first interface driver is associated with the identifier (Paragraph 0028, FIG. 4B, manager client registration information 450 can include… sensor hub 140 is an HID-compliant sensor hub that advertises more than one HID top-level collections (TLCs) in its HID report descriptor); generate a connection specific to the identifier (Fig. 4B) between the industrial I/O interface bridge and a host computing system or gateway (Paragraph 0035, Bus-specific plug-ins adapt generic HID class operations to bus-specific operations by means of adaptation drivers including but not limited to: HID over I2C miniport driver 560 and HID over other bus miniport drivers 562 appropriate for other buses), wherein the tunnel utilizes the first interface driver of the processor system and a corresponding driver at the host computer system (Fig. 5, 520, Drivers) or gateway (Paragraph 0033, sensor hub microcontroller firmware also contains an HID peripheral manager module 550 to send and receive HID reports (input reports, output reports, and feature reports) between actual physically connected HID peripherals and a host operating system to which the sensor hub 140 is attached); encapsulate data (Paragraph 0028, Each of these TLC's may have different protocol requirements (HID report formats), and separate/independent client modules for each is both a flexible and efficient partitioning and encapsulation strategy); and transmit the encapsulated data from a sensor or an actuator to the host computing system or gateway, or vice versa from the host computing system or gateway to the sensor or the actuator (Paragraph 0036, HID peripheral manager is responsible for coalescing multiple such reports from underlying peripherals into a single instance of each as visible by the host operating system).
Trethewey teaches an industrial sensor hub that registers client sensor peripherals and identifiers associated with communication protocols in order to communicate with a host system. Trethewey does not explicitly teach that the sensors are coupled to the sensor hub via I/O cards nor that the identifiers are associated with the I/O cards. 
Okamoto teaches receive an identifier of an I/O interface (Fig. 2, 204, I/O Interface), wherein the identifier is associated with an I/O card (Fig. 2, I/O Card) communicatively coupled (Figs. 3A-3B Flowchart for Operation of I/O Card in Fig. 2; Paragraph 0049, host 10 acquires a card address from the card 20 in the Identification State (step, S5)…Paragraph 0086, step S15, a system configuration for the I/O card 20a is automatically set up in the host 10 by the downloaded updated device driver 142b on the basis of the PnP information) with the industrial I/O interface (Fig. 2, 11, Card Interface of Host).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Okamoto and allow the use of multi-protocol cards for interfacing sensor devices with a device bridge based on identification information of the cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of interfaces and protocol types that can be used between heterogeneous sensor devices and a server host system, thus complying with multiple types of industry-standard protocols (See Okamoto: Paragraphs 0006 & 0007).
Trethewey teaches a sensor hub capable of receiving sensor data in a first protocol and transmitting sensor data to the host in a second protocol. Neither Tretheway nor Okamoto teach that the encapsulated data corresponds to the second protocol, nor a connection tunnel corresponding to the second protocol.
Riley teaches an industrial (input/output) I/O interface bridge (Fig. 2, 102, Switches), and the I/O interface (Fig. 2; Paragraph 0019, FIG. 2 is a functional illustration of an exemplary multi-host environment 100 having a switch fabric 102 for sharing legacy devices. The exemplary multi-host environment 100 may include several components or "nodes" that are interconnected by the switch fabric 102) to communicate with the I/O device (Fig. 2, Standard I/O Node) using a first communication protocol (Fig. 4, 170’, Protocol of Destination Node; Paragraph 0038, network switch fabric routes the PCIe transaction 172 to another node, e.g., where the gateway 141 extracts the original unencapsulated transaction 170'); generate a connection tunnel specific to the identifier between the industrial I/O interface bridge and a host computing system or gateway (Paragraph 0023, each of the switches 110 through 118 designates each port as primary ports and the paths between the switches as active paths. The management node 122 then begins a series of one or more configuration cycles in which each switch port and endpoint is identified (referred to in the PCI architecture as "enumeration"), and in which the primary bus coupled to the management node is designated as the root complex on the primary bus), and the connection tunnel is associated with a second communication protocol other than the first communication protocol (Fig. 4, 172, Protocol of Switches 102; Paragraph 0037, device transaction 170 is encapsulated by gateway 131, which forms a transaction formatted according to the underlying bus protocol for the switch fabric, for example, as a PCIe transaction 172); encapsulate, by the host computing system or the gateway (Fig. 4, Gateway 131 encapsulates data), data to provide encapsulated data, wherein the encapsulated data comprises data representing I/O protocol traffic corresponding to the second communication protocol (Paragraph 0034, each component formats outgoing transactions according to the protocol of the internal bus (139 or 149) and the corresponding gateway (131 or 141) for that node (120 or 122) encapsulates the outgoing transactions according to the protocol of the underlying network switch fabric 102); and wherein the transmitting comprises communicating the encapsulated data through the connection tunnel (Paragraph 0043, In operation 230, the bus transaction is routed over a network switch fabric in the multi-host environment to the target host within the multi-host environment. In operation 240, the device information may be unencapsulated after being received at the target host).  
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Riley and include packet encapsulation and tunneling of I/O requests to the devices of Tretheway through the bridge of Tretheway. 
One of ordinary skill in the art would be motivated to make the modifications in order to create compatibility with legacy I/O device protocols in an abstracted virtual network, thus enabling high-scalability of the network while also allowing the sharing of device functions amongst different hosts/gateways (See Riley: Paragraphs 0033 & 0044).

Regarding claim 12, the combination of Trethewey/Okamoto/Riley teaches the medium of claim 11. Trethewey further teaches wherein the first interface driver is associated with a USB driver (Paragraph 0010, first peripheral device is a human interface device (HID) including but not limited to: USB, I2C, SPI, Bluetooth, and PCIe… the first peripheral device includes a sensor including, but not limited to: a compass, an accelerometer, a gyroscope, a global positioning system (GPS) device, and an ambient light sensor). 

Regarding claim 13, the combination of Trethewey/Okamoto/Riley teaches the medium of claim 11. Trethewey further teaches wherein the first interface driver is associated with a PCIe driver (Paragraph 0010, first peripheral device is a human interface device (HID) including but not limited to: USB, I2C, SPI, Bluetooth, and PCIe… the first peripheral device includes a sensor including, but not limited to: a compass, an accelerometer, a gyroscope, a global positioning system (GPS) device, and an ambient light sensor). 

Regarding claim 14, the combination of Trethewey/Okamoto/Riley teaches the medium of claim 11. Trethewey teaches wherein the processor system is a software implementation (Fig. 3, 350) and the programmable logic is a hardware implementation (Paragraph 0024, FIG. 3, an embodiment of sensor hub microcontroller 210 functions as a registrar for host interface microdrivers and client manager firmware and as a crossbar for communications between hosts and peripheral devices), and wherein the processor system and the programmable logic are altered in combination (Paragraph 0028, sensor hub 140 is an HID-compliant sensor hub that advertises more than one HID top-level collections (TLCs) in its HID report descriptor, including, but not limited to: a TLC for HID sensor collection, a TLC for HID keyboard, a TLC for HID mouse, and/or a TLC for HID touch screen).
Trethewey does not explicitly teach that the processor system and the programmable logic are altered in combination to accept the I/O card transparently from a user. 
Okamoto teaches that the processor system and the programmable logic are altered in combination (Fig. 2, 12, Processor of Host and 142, Device Driver) to accept the I/O card transparently from a user (Paragraph 0086, the plug-and-play function can be realized for each card 20 (20a) connected to the host 10, even when different device drivers corresponding to the respective types of cards 20 are not pre-installed in the host 10).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Okamoto and allow the use of multi-protocol adaptors used for interfacing sensor devices with a device bridge based on identification information of the cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to increase the number of interfaces and protocol types that can be used between heterogeneous sensor devices and a server host system while providing plug-n-play capabilities that automatically and quickly enable use of the I/O card and associated device (See Okamoto: Paragraph 0029).

Regarding claim 15, the combination of Trethewey/Okamoto/Riley teaches the medium of claim 11. Trethewey further teaches wherein the processor system and the programmable logic are collectively configured to: prior to loading the first interface driver of the processor system, reprogram the programmable logic based on the identifier (Paragraph 0027, Clients 340 register themselves with host manager module 330 at firmware boot up/initialization time or dynamically at run time as needs arise.  The host manager module 330 stores information about registered clients in storage medium 350 as host interface microdriver registration storage 352). 

Regarding claim 17, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. Tretheway further teaches a USB protocol or a PCIe protocol (Fig. 1 & Fig. 3, 241-2 & 241-3 coupled to Microdrivers 320; Paragraph 0029, sensor hub microcontroller 210 provides its internal firmware modules to these buses via a host manager module 330 and one host interface microdriver per bus type, including but not limited to: USB host interface microdriver 320-U, PCI express host interface driver 320-P, and/or I2C host interface microdriver 320-I). Tretheway does not explicitly teach the communication protocol of the card comprises USB protocol or a PCIe protocol. 
Riley teaches wherein the first communication protocol comprises a USB protocol or a PCIe protocol (Paragraph 0031, discrete graphics card with UCA 306 has received data from the PCI Express.RTM.  link (from slot connector pins 308) and has operated on the received data, the UCA-capable graphics card 306 sends the data to a display peripheral plugged into a unified connector port on the motherboard).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Riley and include packet encapsulation based on protocol-specific requirements of different host systems such as PCIe protocol. 
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of creating compatibility with the well-known and commonly used PCIe protocol, thus complying with industry standards.

Regarding claim 18, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. Tretheway teaches wherein the tunnel passes through an PCIe information technology (IT) interface (Fig. 1 & Fig. 3, 241-2 & 241-3 coupled to Microdrivers 320; Paragraph 0029, sensor hub microcontroller 210 provides its internal firmware modules to these buses via a host manager module 330 and one host interface microdriver per bus type, including but not limited to: USB host interface microdriver 320-U, PCI express host interface driver 320-P, and/or I2C host interface microdriver 320-I).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Okamoto (US 2001/0021956) in view of Riley (US 2009/0070775) and further in view of Kamboh (US 9,075,753).

Regarding claim 16, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. The combination of Trethewey/Okamoto/Riley does not explicitly teach an abstraction process for I/O cards. 
Kamboh teaches wherein the tunnel is generated using an abstraction process for connection tunneling (Fig. 8 & Fig. 9, Abstraction Layers) to operate as if the I/O card (Fig. 2 & Fig. 3, 22, I/O Card) is directly connected with the industrial I/O interface bridge (Fig. 2, 20, Switch; Col. 5, Lines 29-33, Interface management provides a way to create interfaces on a network element and allows the underlying properties of the interfaces to be abstracted from applications and from the data flow.  An interface can be created, destroyed, enabled and disabled by the application).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Kamboh and allow the sensor hub bridge of Tretheway to further allow abstraction layer processing of I/O cards. 
One of ordinary skill in the art would be motivated to make the modifications in order to create ease of accommodating heterogeneous interfaces via abstraction, thus reducing cost and complexity of the system (See Kamboh: Col. 2, Lines 10-27). 

Claims 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trethewey (US 2014/0281113) in view of Okamoto (US 2001/0021956) in view of Riley (US 2009/0070775) and further in view of Tauscher (US 2010/0235655).

Regarding claim 19, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. The combination of Trethewey/Okamoto/Riley does not explicitly teach USB class drivers for fanning out data. 
Tauscher teaches wherein the first interface driver of the processor system is a custom class USB driver interfacing to I/O software drivers (Paragraph 0015, USB host controller is limited in that it communicates with low-speed and full-speed USB mouse and keyboard human interface devices (HID) that comply with the USB Device Class Definition for Human Interface Devices Firmware Specification) helping to fan-out data (Paragraph 0020, limited functionality USB host controller 105-1 through 105-n supports low-speed and full-speed USB keyboard and mouse devices that comply with the USB Device Class Definition HID Specification) from a single physical USB interface (Fig. 1, 121, USB Port to Host) to one or more I/O controllers (Fig. 1, 105, USB Host Controllers; Paragraph 0017, one or more limited functionality embedded USB host controller(s) 105-1 through 105-n or a high-speed USB hub 101 with one or more downstream USB interface port(s) 118-1 through 118-n).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Tauscher and allow the sensor hub bridge of Tretheway include different class USB drivers used for different USB peripherals. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement a cost-effective USB controller capable of controlling a variety of heterogeneous USB peripherals (See Tauscher: Paragraphs 0005 & 0014).

Regarding claim 20, the combination of Trethewey/Okamoto/Riley teaches the bridge of claim 1. The combination of Trethewey/Okamoto/Riley does not explicitly teach different class USB drivers. 
Tauscher teaches wherein different class USB drivers (Fig. 1, 105, USB Host Controllers; Paragraph 0017, one or more limited functionality embedded USB host controller(s) 105-1 through 105-n or a high-speed USB hub 101 with one or more downstream USB interface port(s) 118-1 through 118-n) are loaded for different I/O configurations (Paragraph 0015, USB host controller is limited in that it communicates with low-speed and full-speed USB mouse and keyboard human interface devices (HID) that comply with the USB Device Class Definition for Human Interface Devices Firmware Specification… Paragraph 0020, limited functionality USB host controller 105-1 through 105-n supports low-speed and full-speed USB keyboard and mouse devices that comply with the USB Device Class Definition HID Specification).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the bridge to incorporate the teachings of Tauscher and allow the sensor hub bridge of Tretheway include different class USB drivers used for different USB peripherals. 
One of ordinary skill in the art would be motivated to make the modifications in order to implement a cost-effective USB controller capable of controlling a variety of heterogeneous USB peripherals (See Tauscher: Paragraphs 0005 & 0014).

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2015/0280939 to Sindhu discloses transmitting encapsulated packets from a network switch via a connection tunnel. 
US PGPUB 2016/0154766 to Campbell discloses that gateways and routers are essentially the same (See Paragraph 0032). 
US PGPUB 2016/0127516 to Chazot discloses that a gateway is a router (See Paragraph 0033, the keyboard device 130 and the mouse input device 140 may be hardwired or wirelessly connected to the computer 110 via a hub device or a gateway device (e.g. a router)).
US Patent 7,512,088 to Dommety discloses that connection tunneling involves encapsulating data to be transmitted via a network of a foreign protocol (See Col. 5, Lines 5-14, A tunnel between home agent 18 and foreign access router 24b is established at step 128. Tunneling may use IP encapsulation within IP (IP-in-IP) protocol specified in IETF Request for Comment 2003 or a generic routing encapsulation (GRE) tunneling protocol specified in IETF Request for Comment 1701. The tunnel is used to forward data packets to mobile node 12 at step 130. Home agent 18 encapsulates the data packets, which are sent via the tunnel to foreign access router 24b. Foreign access router 24b de-encapsulates the data packets and delivers the data to mobile node 12).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184